PURCHASE AGREEMENT

Dated as of April 1 2008

Among

FERRO COLOR & GLASS CORPORATION

and

FERRO PFANSTIEHL LABORATORIES, INC.

as Sellers

and

FERRO CORPORATION

1

as Purchaser
TABLE OF CONTENTS

Page

      PRELIMINARY STATEMENTS

ARTICLE I
  DEFINITIONS
SECTION 1.01.Certain Defined Terms
 
   
 
  SECTION 1.02.Other Terms
 
   
ARTICLE II
  AMOUNTS AND TERMS OF PURCHASES
SECTION 2.01.Facility
 
   
 
  SECTION 2.02.Making Purchases
 
   
 
  SECTION 2.03.Collections.
 
   
 
  SECTION 2.04.Settlement Procedures
 
   
 
  SECTION 2.05.Payments and Computations, Etc.
 
   
ARTICLE III
  CONDITIONS OF PURCHASES



      SECTION 3.01. Conditions Precedent to Initial Purchase from the Sellers  

         
 
  SECTION 3.02.   Conditions Precedent to All Purchases
 
        ARTICLE IV   REPRESENTATIONS AND WARRANTIES
 
  SECTION 4.01.   Representations and Warranties of the Sellers
 
       
ARTICLE V
  COVENANTS
SECTION 5.01.  
Covenants of the Sellers
 
       
 
  SECTION 5.02.   Grant of Security Interest
 
       
 
  SECTION 5.03.   Covenant of each Seller and the Purchaser
 
        ARTICLE VI   ADMINISTRATION AND COLLECTION
 
  SECTION 6.01.   Designation of Collection Agent
 
       
 
  SECTION 6.02.   Duties of Collection Agent
 
       
 
  SECTION 6.03.   Collection Agent Fee
 
       
 
  SECTION 6.04.   Certain Rights of the Purchaser
 
       
 
  SECTION 6.05.   Rights and Remedies.
 
       
 
  SECTION 6.06.   Transfer of Records to Purchaser.
 
        ARTICLE VII   EVENTS OF TERMINATION
 
  SECTION 7.01.   Events of Termination
 
       
ARTICLE VIII
  INDEMNIFICATION
SECTION 8.01.  
Indemnities by the Sellers
 
       
ARTICLE IX
  MISCELLANEOUS
SECTION 9.01.  
Amendments, Etc.
 
       
 
  SECTION 9.02.   Notices, Etc.
 
       
 
  SECTION 9.03.   Binding Effect; Assignability
 
       
 
  SECTION 9.04.   Costs, Expenses and Taxes
 
       
 
  SECTION 9.05.
SECTION 9.06.   Intentionally Omitted.
Confidentiality
 
       
 
  SECTION 9.07.   GOVERNING LAW
 
       
 
  SECTION 9.08.   Third Party Beneficiary
 
       
 
  SECTION 9.09.   Execution in Counterparts
 
       
 
  SECTION 9.10.   Judgment
 
       

EXHIBITS

     
EXHIBIT A
EXHIBIT B
EXHIBIT C
EXHIBIT D
EXHIBIT E-1
EXHIBIT E-2
EXHIBIT F
EXHIBIT G
  Credit and Collection Policy
Lock-Box Banks
[Reserved]
[Reserved]
Approved OECD Countries
Other Approved Jurisdictions
Sellers UCC Information
Form of Choice of Law Provision in Sellers’ Orders and other Agreements

2

EXHIBIT H Form of Promissory Note for Deferred Purchase PricePURCHASE AGREEMENT

Dated as of April 1 2008

FERRO COLOR & GLASS CORPORATION, a Pennsylvania corporation (“Ferro Color”) and
FERRO PFANSTIEHL LABORATORIES, INC., a Delaware corporation (“FPL”)(Ferro Color
and FPL being hereinafter sometimes referred to as the “Sellers”), and FERRO
CORPORATION, an Ohio corporation (the “Purchaser” or “Ferro”), agree as follows:

PRELIMINARY STATEMENTS. (1) Certain terms which are capitalized and used
throughout this Agreement (in addition to those defined above) are defined in
Article I of this Agreement.

(2) The Sellers have Receivables that they wish to sell to the Purchaser, and
the Purchaser is prepared to purchase such Receivables on the terms set forth
herein.

NOW, THEREFORE, the parties agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“2005 Downgrade Event” means the BB Downgrade Event which occurred on June 2,
2005, as a result of the downgrade to BB by S&P of Ferro’s long term public
senior unsecured non-credit-enhanced debt securities.

“2006 Downgrade Events” means (i) the BB Downgrade Event which occurred on
March 20, 2006, as a result of Moody’s downgrading the long term public senior
unsecured non-credit-enhanced debt securities of Ferro to B1 and then
withdrawing its rating on such debt securities, and (ii) the further downgrading
by S&P on March 31, 2006 of the long term public senior unsecured
non-credit-enhanced debt securities of Ferro to B.

“Adverse Claim” means a lien, security interest, or other charge or encumbrance,
or any other type of preferential arrangement.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by or is under common control with
such Person or is a director or officer of such Person.

“Agent” means Citicorp North America, Inc., in its capacity as agent under the
Sale Agreement or any successor agent thereunder.

“Alternate Base Rate” means a fluctuating interest rate per annum as shall be in
effect from time to time, which rate shall be at all times equal to the highest
of:

(a) the rate of interest announced publicly by Citibank, N.A. in New York, New
York, from time to time as Citibank, N.A.’s base rate;

(b) 1/2 of one percent above the latest three-week moving average of secondary
market morning offering rates in the United States for three-month certificates
of deposit of major United States money market banks, such three-week moving
average being determined weekly on each Monday (or, if such day is not a
Business Day, on the next succeeding Business Day) for the three-week period
ending on the previous Friday by Citibank, N.A. on the basis of such rates
reported by certificate of deposit dealers to and published by the Federal
Reserve Bank of New York or, if such publication shall be suspended or
terminated, on the basis of quotations for such rates received by Citibank, N.A.
from three New York certificate of deposit dealers of recognized standing
selected by Citibank, N.A., in either case adjusted to the nearest 1/4 of one
percent or, if there is no nearest 1/4 of one percent, to the next higher 1/4 of
one percent; or

(c) the Federal Funds Rate.

“Approved OECD Country” means each of the countries listed on Exhibit E-1
hereto, as such Exhibit may be amended from time to time upon request of the
Sellers, with the prior written approval of the Purchaser and the Agent.
Additionally, if the Agent removes any country from the Schedule of Approved
OECD Countries attached to the Sale Agreement, such country will cease to be an
Approved OECD Country hereunder and the Purchaser will immediately notify the
Sellers thereof.

“BB Downgrade Event” means any of the long term public senior unsecured
non-credit-enhanced debt securities of Ferro are rated below BB+ by S&P or Ba1
by Moody’s, or if Ferro does not have long term public senior unsecured
non-credit-enhanced debt ratings from both S&P and Moody’s, Ferro is judged by
the Agent, in its sole discretion, to be of credit quality below (with respect
to each missing rating) BB+ by S&P or Ba1 by Moody’s.

“Business Day” means any day on which banks are not authorized or required to
close in New York, New York or Cleveland, Ohio.

“Collection Agent” means at any time the Person then authorized pursuant to
Section 6.01 to service, administer and collect Purchased Receivables.

“Collection Agent Fee” has the meaning specified in Section 6.03.

“Collections” means, with respect to any Receivable, all cash collections and
other cash proceeds of such Receivable, including, without limitation, all cash
proceeds of Related Security with respect to such Receivable, and all funds
deemed to have been received by a Seller or any other Person as a Collection
pursuant to Section 2.04.

“Contract” means an agreement between a Seller (directly and not, for the
avoidance of doubt, by or through a subsidiary thereof) and an Obligor,
substantially in the form of one of the written contracts or (in the case of any
open account agreement) one of the invoices approved by the Purchaser, pursuant
to or under which such Obligor shall be obligated to pay for merchandise,
insurance or services from time to time.

“Credit and Collection Policy” means those receivables credit and collection
policies and practices of each Seller in effect on the date of this Agreement
applicable to the Receivables and described in Exhibit A hereto, as modified in
compliance with this Agreement.

“Debt” means (i) indebtedness for borrowed money, (ii) obligations evidenced by
bonds, debentures, notes or other similar instruments, (iii) obligations to pay
the deferred purchase price of property or services, (iv) obligations as lessee
under leases which shall have been or should be, in accordance with generally
accepted accounting principles, recorded as capital leases, and (v) obligations
under direct or indirect guaranties in respect of, and obligations (contingent
or otherwise) to purchase or otherwise acquire, or otherwise to assure a
creditor against loss in respect of, indebtedness or obligations of others of
the kinds referred to in clauses (i) through (iv) above.

“Defaulted Receivable” means a Receivable:

(i) as to which any payment, or part thereof, remains unpaid for 90 days or more
from the original due date for such payment;

(ii) as to which the Obligor thereof or any other Person obligated thereon or
owning any Related Security in respect thereof has taken any action, or suffered
any event to occur, of the type described in Section 7.01(g); or

(iii) which, consistent with the applicable Credit and Collection Policy, would
be written off as uncollectible.

“Deferred Purchase Price” means the portion of the Purchase Price of Purchased
Receivables purchased on any Purchase Date from a Seller exceeding the amount of
the Purchase Price under Section 2.02 to be paid in cash to such Seller. The
obligations of the Purchaser in respect of the Deferred Purchase Price payable
to each Seller shall be evidenced by the Purchaser’s subordinated promissory
note in favor of such Seller in the form of Exhibit H hereto.

“Designated Obligor” means, at any time, each Obligor; provided, however, that
any Obligor shall cease to be a Designated Obligor upon three Business Days’
notice by the Purchaser to the relevant Seller.

“Dilution” means, with respect to any Receivable, the aggregate amount of any
reductions or adjustments in the Outstanding Balance of such Receivable as a
result of any defective, rejected, returned, repossessed or foreclosed
merchandise or services or any cash discount, discount for quick payment or
other adjustment or setoff.

“Discount” means, in respect of each Purchase, 0.8% of the Outstanding Balance
of the Receivables that are the subject of such Purchase; provided, however, the
foregoing Discount may be revised prospectively by request of the relevant
Seller or the Purchaser to reflect changes in recent experience with respect to
write-offs, timing and cost of Collections and cost of funds, provided that such
revision is consented to by both of such parties (it being understood that each
party agrees to duly consider such request and that such consent shall not be
unreasonably withheld).

“Eligible Receivable” means a Receivable:

(i) the Obligor of which is a resident of the United States (including, without
limitation, Puerto Rico), Canada, an Approved OECD Country or an Other Approved
Jurisdiction, provided that (A) the aggregate Outstanding Balance of all
Eligible Receivables having Obligors which are residents of an Approved OECD
Country or an Other Approved Jurisdiction may not exceed an amount equal to two
times the aggregate of the Loss Reserves for all Receivable Interests at such
time (as each such term is defined in the Sale Agreement), (B) the aggregate
Outstanding Balance of all Eligible Receivables having Obligors which are
residents of an Other Approved Jurisdiction may not exceed an amount equal to
the aggregate of the Loss Reserves for all Receivable Interests at such time (as
each such term is defined in the Sale Agreement), (C) the aggregate Outstanding
Balance of all Eligible Receivables having Obligors which are residents of Japan
may not exceed $5,000,000, and (D) with respect to each country which is an
Other Approved Jurisdiction, the aggregate Outstanding Balance of all Eligible
Receivables having Obligors which are residents of such country may not exceed
(1) 5% of the then outstanding Capital under the Sale Agreement, at any time
that the sovereign long-term debt rating of such country is at least A by S&P
and at least A2 by Moody’s, and (2) 3.3% of the then outstanding Capital under
the Sale Agreement, at any time that the sovereign long-term debt rating of such
country is not at least A by S&P and at least A2 by Moody’s;

(ii) the Obligor of which is not an Affiliate of any of the parties hereto and
is not a government or a governmental subdivision or agency;

(iii) the Obligor of which, at the time of the transfer of such Receivable under
this Agreement, is a Designated Obligor and is not the Obligor of any Defaulted
Receivables which in the aggregate constitute 15% or more of the aggregate
Outstanding Balance of all Receivables of such Obligor;

(iv) which, at the time of the transfer thereof to the Purchaser under this
Agreement, is not a Defaulted Receivable;

(v) which, according to the Contract related thereto, is required to be paid in
full either (A) within not more than 60 days of the original billing date
therefor or (B) within more than 60 but no more than 90 days of the original
billing date therefor if the aggregate Outstanding Balance of such Receivable
and all other Receivables having similar payments terms does not exceed 25% of
the then Outstanding Balance of all Purchased Receivables at such time;

(vi) which is an obligation representing all or part of the sales price of
merchandise, insurance or services within the meaning of Section 3(c)(5) of the
Investment Company Act of 1940, as amended, and the nature of which is such that
its purchase with the proceeds of notes would constitute a “current transaction”
within the meaning of Section 3(a)(3) of the Securities Act of 1933, as amended;

(vii) which is an “account” within the meaning of Article 9 of the UCC of the
applicable jurisdictions;

(viii) which is denominated and payable only in United States dollars in the
United States;

(ix) which arises under a Contract which, together with such Receivable, is in
full force and effect and constitutes the legal, valid and binding obligation of
the Obligor of such Receivable and is not subject to any Adverse Claim or any
dispute, offset, counterclaim or defense whatsoever (except the potential
discharge in bankruptcy of such Obligor);

(x) which, together with the Contract related thereto, does not contravene in
any material respect any laws, rules or regulations applicable thereto
(including, without limitation, laws, rules and regulations relating to usury,
consumer protection, truth in lending, fair credit billing, fair credit
reporting, equal credit opportunity, fair debt collection practices and privacy)
and with respect to which no party to the Contract related thereto is in
violation of any such law, rule or regulation in any material respect;

(xi) which arises under a Contract which (A) does not require the Obligor under
such Contract to consent to the transfer, sale or assignment of the rights and
duties of the relevant Seller under such Contract and (B) does not contain a
confidentiality provision that purports to restrict the ability of the Purchaser
and its assignees to exercise their rights under this Agreement, including,
without limitation, their right to review the Contract;

(xii) which was generated in the ordinary course of the relevant Seller’s
business;

(xiii) which, at the time of the transfer of such Receivable under this
Agreement, has not been extended, rewritten or otherwise modified from the
original terms thereof;

(xiv) the transfer, sale or assignment of which does not contravene any
applicable law, rule or regulation;

(xv) which (A) satisfies all applicable requirements of the applicable Credit
and Collection Policy and (B) complies with such other criteria and requirements
(other than those relating to the collectibility of such Receivable) as the
Purchaser or its assigns may from time to time specify to the Sellers upon
30 days’ notice; and

(xvi) which was originated on or after the date of this Agreement.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“Event of Termination” has the meaning specified in Section 7.01.

“Facility” means the willingness of the Purchaser to consider making Purchases
of Receivables from the Sellers from time to time pursuant to the terms of this
Agreement.

“Facility Termination Date” means the earliest of (i) the “Facility Termination
Date” (as such term is defined in the Sale Agreement), (ii) the date of
termination of the Facility pursuant to Section 7.01 and (iii) the date which
the Sellers designate by at least two Business Days’ notice to the Purchaser and
its assignees (including the SPV and the Agent).

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by Citibank, N.A. from three Federal funds brokers of
recognized standing selected by it.

“General Trial Balance” of any Seller on any date means such Seller’s accounts
receivable trial balance (whether in the form of a computer printout, magnetic
tape or diskette) on such date, listing Obligors and the Receivables
respectively owed by such Obligors on such date together with the aged
Outstanding Balances of such Receivables, in form and substance satisfactory to
the Purchaser.

“Incipient Event of Termination” means an event that but for notice or lapse of
time or both would constitute an Event of Termination.

“Indemnified Amounts” has the meaning specified in Section 8.01.

“Lock-Box Account” means one or more accounts, under the exclusive ownership and
control of the Purchaser (or its assignees or designees), maintained for the
purpose of receiving Collections.

“Lock-Box Agreement” means an agreement among a Seller, the Purchaser (or its
assignees or designees) and any Lock-Box Bank in form and substance satisfactory
to the Purchaser (or its assignees or designees).

“Lock-Box Bank” means any of the banks or other financial institutions holding
one or more Lock-Box Accounts.

“Monthly Report” means a report in form and substance satisfactory to the
Purchaser, furnished by the Collection Agent to the Purchaser pursuant to the
first sentence of Section 6.02(b).

“Moody’s” means Moody’s Investors Service, Inc.

“Non-Investment Grade Event” means any of the long term public senior unsecured
non-credit-enhanced debt securities of Ferro are rated below BBB- by S&P or Baa3
by Moody’s, or if Ferro does not have long term public senior unsecured
non-credit-enhanced debt ratings from both S&P and Moody’s, Ferro is judged by
the Agent, in its sole discretion, to be of credit quality below (with respect
to each missing rating) BBB- by S&P or Baa3 by Moody’s.

“Obligor” means a Person obligated to make payments to a Seller pursuant to a
Contract.

“Originator Purchase Agreement” means that certain Amended and Restated Purchase
and Contribution Agreement dated as of April 1 2008, between the Purchaser, as
seller and collection agent, and the SPV, as purchaser, as amended, restated,
supplemented or otherwise modified from time to time.

“Other Approved Jurisdiction” means each of the countries listed on Exhibit E-2
hereto, as such Exhibit may be amended from time to time upon request of the
Sellers, with prior written approval of the Purchaser and the Agent; provided,
however, that at any time that the sovereign long-term debt rating of any
country listed on such Exhibit falls below BBB- by S&P or below Baa3 by Moody’s,
such country will cease to be an Other Approved Jurisdiction. Additionally, if
the Agent at any time removes any country from the Schedule of Other Approved
Jurisdictions attached to the Sale Agreement, such country will cease to be an
Other Approved Jurisdiction hereunder and the Purchaser will immediately notify
the Sellers thereof.

“Outstanding Balance” of any Receivable at any time means the then outstanding
principal balance thereof.

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

“Purchase” means a purchase by the Purchaser of Receivables from the Seller
pursuant to Article II.

“Purchase Date” means each day on which a Purchase is made pursuant to Article
II.

“Purchased Receivable” means any Receivable which is purchased by the Purchaser
pursuant to Section 2.02.

“Purchase Price” for any Purchase means an amount equal to the Outstanding
Balance of the Receivables that are the subject of such Purchase as set forth in
the relevant Seller’s General Trial Balance, minus the Discount for such
Purchase.

“Receivable” means the indebtedness of any Obligor under a Contract (whether
constituting an account, instrument, chattel paper or general intangible), and
includes the right to payment of any interest or finance charges and other
obligations of such Obligor with respect thereto.

“Related Security” means with respect to any Receivable:

(i) all of the relevant Seller’s interest in any merchandise (including returned
merchandise) relating to any sale giving rise to such Receivable;

(ii) all security interests or liens and property subject thereto from time to
time purporting to secure payment of such Receivable, whether pursuant to the
Contract related to such Receivable or otherwise, together with all financing
statements filed against an Obligor describing any collateral securing such
Receivable;

(iii) all guaranties, insurance and other agreements or arrangements of whatever
character from time to time supporting or securing payment of such Receivable
whether pursuant to the Contract related to such Receivable or otherwise; and

(iv) the Contract and all other books, records and other information (including,
without limitation, computer programs, tapes, discs, punch cards, data
processing software and related property and rights) relating to such Receivable
and the related Obligor.

“RPA Final Payment Date” means the later of the “Facility Termination Date” (as
such term is defined in the Sale Agreement) and the date on which all Capital,
Yield (each as defined in the Sale Agreement), fees and other obligations under
the Sale Agreement are paid in full.

“S&P” means Standard & Poor’s Rating Services, a division of McGraw-Hill
Companies, Inc.

“Sale Agreement” means that certain Second Amended and Restated Receivables
Purchase Agreement, dated as of April 1 2008, among the Purchaser, as seller,
CAFCO, LLC, as investor, Citibank, N.A., as a bank, Citicorp North America,
Inc., as agent, Ferro Color and FPL, as originators, and Ferro, as collection
agent and an originator, as amended, restated, supplemented or otherwise
modified from time to time.

“Settlement Date” means the tenth day of each month (or if such day is not a
Business Day, the immediately succeeding Business Day); provided, however, that
following the occurrence of an Event of Termination, Settlement Dates shall
occur on such days as are selected from time to time by the Purchaser or its
assignees in a written notice to the Collection Agent.

“Solvent” means, when used with respect to any Person, that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise,” as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its
business, and (d) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond its abilities to pay such debts and
liabilities as they mature. For purposes of this definition, (i) ”debt” means
liability on a “claim,” and (ii) ”claim” means any (x) right to payment, whether
or not such a right is reduced to judgment, liquidated, unliquidated, fixed,
contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured
or unsecured or (y) right to an equitable remedy for breach of performance if
such breach gives rise to a right to payment, whether or not such right to an
equitable remedy is reduced to judgment, fixed, contingent, matured or
unmatured, disputed, undisputed, secured or unsecured.

“SPV” means Ferro Finance Corporation, an Ohio corporation.

“State” means one of the fifty states of the United States or the District of
Columbia.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.

SECTION 1.02. Other Terms. All accounting terms not specifically defined herein
shall be construed in accordance with generally accepted accounting principles.
All terms used in Article 9 of the UCC in the State of New York, and not
specifically defined herein, are used herein as defined in such Article 9.

ARTICLE II

AMOUNTS AND TERMS OF PURCHASES

SECTION 2.01. Facility. On the terms and conditions hereinafter set forth and
without recourse to any Seller (except to the extent specifically provided
herein), each Seller shall sell to the Purchaser all Receivables originated by
it from time to time and the Purchaser shall purchase all such Receivables of
such Seller from time to time, in each case during the period from the date
hereof to the Facility Termination Date.

SECTION 2.02. Making Purchases.

(a) Initial Purchase. Each Seller shall give the Purchaser at least one Business
Day’s notice of its request for the initial Purchase hereunder, which request
shall specify the date of such Purchase (which shall be a Business Day) and the
proposed Purchase Price for such Purchase. The Purchaser shall promptly notify
such Seller whether it has determined to make such Purchase. On the date of such
Purchase, the Purchaser shall, upon satisfaction of the applicable conditions
set forth in Article III, pay the Purchase Price for such Purchase in the manner
provided in Section 2.02(c).

(b) Subsequent Purchases. On each Business Day following the initial Purchase,
unless a Seller or the Purchaser shall notify the other parties to the contrary,
each Seller shall sell to the Purchaser and the Purchaser shall purchase from
such Seller, upon satisfaction of the applicable conditions set forth in
Article III, all Receivables originated by such Seller which have not previously
been sold to the Purchaser. On or within five Business Days after the date of
each such Purchase, the Purchaser shall pay the Purchase Price for such Purchase
in the manner provided in Section 2.02(c).

(c) Payment of Purchase Price. The Purchase Price for each Purchase shall be
paid on or within five Business Days after the Purchase Date therefor by means
of either or both of the following: (i) a deposit in same day funds to the
relevant Seller’s account designated by such Seller or (ii) an increase in the
Deferred Purchase Price owing to the relevant Seller. In the case of each
Seller, the allocation of the Purchase Price as between such methods of payment
shall be subject in each instance to the approval of the Purchaser and such
Seller; provided, however, that the Deferred Purchase Price may only be
increased to the extent that the Purchaser is Solvent and shall remain Solvent
after giving effect to such increase.

(d) Ownership of Receivables and Related Security. On each Purchase Date, after
giving effect to the Purchase on such date, the Purchaser shall own all
Receivables originated by the Sellers as of such date (including Receivables
which have been previously sold to the Purchaser hereunder). The Purchase of any
Receivable shall include all Related Security with respect to such Receivable.

(e) Assignment of Receivables relating to Obligors located in Germany. In
addition to the transfer of ownership of Receivables stipulated above each
Seller, subject to the satisfaction of the conditions precedent set out in this
Agreement hereby assigns by way of a German law assignment (Abtretung) within
the meaning of Section 398 German Civil Code (B?rgerliches Gesetzbuch) to the
Purchaser all Receivables (whether now existing or hereafter arising) owed to
such Seller by an Obligor located in Germany (the “German Obligor Receivables”).
The Purchaser accepts such assignment. The assignment of the German Obligor
Receivables shall include all ancillary rights, priority rights as well as all
other rights attached to the German Obligor Receivables.

SECTION 2.03. Collections. (a)  Unless otherwise agreed in the Sale Agreement,
the Collection Agent shall, on each Settlement Date, deposit into an account of
the Purchaser or the Purchaser’s assignee all Collections of Purchased
Receivables then held by the Collection Agent.

(b) In the event that any Seller believes that Collections which are not
Collections of Purchased Receivables have been deposited into an account of the
Purchaser or the Purchaser’s assignee, such Seller shall so advise the Purchaser
and, on the Business Day following such identification, the Purchaser shall
remit, or shall cause to be remitted, all Collections so deposited which are
identified, to the Purchaser’s satisfaction, to be Collections of Receivables
which are not Purchased Receivables to such Seller.

(c) On each Settlement Date, the Purchaser shall pay to each Seller accrued
interest on any Deferred Purchase Price owed to such Seller and the Purchaser
may, at its option, prepay in whole or in part the principal amount of the
Deferred Purchase Price.

SECTION 2.04. Settlement Procedures. (a)  If on any day the Outstanding Balance
of any Purchased Receivable is reduced or adjusted as a result of any defective,
rejected, returned, repossessed or foreclosed merchandise or services or any
cash discount, discount for quick payment or other adjustment made by the
relevant Seller, or any set-off or dispute in respect of any claim by the
Obligor thereof against such Seller (whether such claim arises out of the same
or a related transaction or an unrelated transaction but excluding adjustments,
reductions or cancellations in respect of such Obligor’s bankruptcy), such
Seller shall be deemed to have received on such day a Collection of such
Purchased Receivable in the amount of such reduction or adjustment. If such
Seller is not the Collection Agent, such Seller shall pay to the Collection
Agent on or prior to the next Settlement Date all amounts deemed to have been
received pursuant to this subsection.

(b) Upon discovery by any Seller or the Purchaser of a breach of any of the
representations and warranties made by a Seller in Section 4.01(j) with respect
to any Purchased Receivable, such party shall give prompt written notice thereof
to the Purchaser or the relevant Seller as applicable, as soon as practicable
and in any event within three Business Days following such discovery. Such
Seller shall, upon not less than two Business Days’ notice from the Purchaser or
its assignee or designee, repurchase such Purchased Receivable on the next
succeeding Settlement Date for a repurchase price equal to the Outstanding
Balance of such Purchased Receivable. Each repurchase of a Purchased Receivable
shall include the Related Security with respect to such Purchased Receivable.
The proceeds of any such repurchase shall be deemed to be a Collection in
respect of such Purchased Receivable. If such Seller is not the Collection
Agent, such Seller shall pay to the Collection Agent on or prior to the next
Settlement Date the repurchase price required to be paid pursuant to this
subsection.

(c) Except as stated in subsection (a) or (b) of this Section 2.04 or as
otherwise required by law or the underlying Contract, all Collections from an
Obligor of any Purchased Receivable shall be applied to the Receivables of such
Obligor in the order of the age of such Receivables, starting with the oldest
such Receivable, unless such Obligor designates its payment for application to
specific Receivables.

SECTION 2.05. Payments and Computations, Etc. (a)  All amounts to be paid or
deposited by any Seller or the Collection Agent hereunder shall be paid or
deposited no later than 11:00 A.M. (New York City time) on the day when due in
same day funds to an account or accounts designated by the Purchaser from time
to time, which accounts, during the existence of the Sale Agreement, shall be
those set forth in the Sale Agreement.

(b) Each Seller shall, to the extent permitted by law, pay to the Purchaser
interest on any amount not paid or deposited by such Seller (whether as
Collection Agent or otherwise) when due hereunder at an interest rate per annum
equal to 2.0% per annum above the Alternate Base Rate, payable on demand.

(c) All computations of interest and all computations of fees hereunder shall be
made on the basis of a year of 360 days for the actual number of days (including
the first but excluding the last day) elapsed. Whenever any payment or deposit
to be made hereunder shall be due on a day other than a Business Day, such
payment or deposit shall be made on the next succeeding Business Day and such
extension of time shall be included in the computation of such payment or
deposit.

ARTICLE III

CONDITIONS OF PURCHASES

SECTION 3.01. Conditions Precedent to Initial Purchase from the Sellers. The
initial Purchase of Receivables from the Sellers hereunder is subject to the
conditions precedent that the Purchaser shall have received on or before the
date of such Purchase the following, each (unless otherwise indicated) dated
such date, in form and substance satisfactory to the Purchaser:

(a) Evidence that each Seller has taken any necessary corporate action to
authorize this Agreement and certified copies of all documents evidencing other
necessary corporate action and governmental approvals, if any, with respect to
this Agreement.

(b) A certificate of the Secretary or Assistant Secretary of each Seller
certifying the names and true signatures of the officers of such Seller
authorized to sign this Agreement and the other documents to be delivered by it
hereunder.

(c) Acknowledgment copies or time stamped receipt copies of proper financing
statements, duly filed on or before the date of the initial Purchase, naming
each Seller as the seller/debtor and the Purchaser as the purchaser/secured
party, or other similar instruments or documents, as the Purchaser may deem
necessary or desirable under the UCC of all appropriate jurisdictions or other
applicable law to perfect the Purchaser’s ownership of and security interest in
the Purchased Receivables and Related Security and Collections with respect
thereto.

(d) Acknowledgment copies or time stamped receipt copies of proper financing
statements, if any, necessary to release all security interests and other rights
of any Person in the Purchased Receivables, Contracts or Related Security
previously granted by each Seller.

(e) Completed requests for information, dated on or before the date of such
initial Purchase, listing all effective financing statements filed in the
jurisdictions referred to in subsection (c) above that name any Seller as
debtor, together with copies of such other financing statements (none of which
shall cover any Purchased Receivables, Contracts or Related Security).

SECTION 3.02. Conditions Precedent to All Purchases. Each Purchase (including
the initial Purchase) hereunder shall be subject to the further conditions
precedent that:

(a) with respect to any such Purchase, on or prior to the date of such Purchase,
the relevant Seller shall have delivered to the Purchaser, (i) if requested by
the Purchaser, such Seller’s General Trial Balance (which if in magnetic tape or
diskette format shall be compatible with the Purchaser’s computer equipment) as
of a date not more than 31 days prior to the date of such Purchase, and (ii) if
requested by the Purchaser, a written report identifying, among other things,
the Receivables to be included in such Purchase and such additional information
concerning such Receivables as may reasonably be requested by the Purchaser;

(b) with respect to any such Purchase, on or prior to the date of such Purchase,
the Collection Agent shall have delivered to the Purchaser, in form and
substance satisfactory to the Purchaser, a completed Monthly Report for the most
recently ended reporting period for which information is required pursuant to
Section 6.02(b), and containing such additional information as may reasonably be
requested by the Purchaser;

(c) The relevant Seller shall have marked its master data processing records
and, at the request of the Purchaser, each Contract giving rise to Purchased
Receivables and all other relevant records evidencing the Receivables which are
the subject of such Purchase with a legend, acceptable to the Purchaser, stating
that such Receivables, the Related Security and Collections with respect
thereto, have been sold in accordance with this Agreement; and

(d) on the date of such Purchase the following statements shall be true (and the
relevant Seller, by accepting the amount of such Purchase, shall be deemed to
have certified that):

(i) The representations and warranties contained in Section 4.01 are correct on
and as of the date of such Purchase as though made on and as of such date
(unless stated to relate solely to an earlier date, in which case such
representations and warranties shall be correct as of such earlier date),

(ii) No event has occurred and is continuing, or would result from such
Purchase, that constitutes an Event of Termination or would constitute an
Incipient Event of Termination and

(iii) The Purchaser shall not have delivered to such Seller a notice that the
Purchaser shall not make any further Purchases hereunder; and

(e) the Purchaser shall have received such other approvals, opinions or
documents as the Purchaser may reasonably request.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.01. Representations and Warranties of the Sellers. Each Seller
represents and warrants, as to itself, as follows:

(a) Such Seller is a corporation duly incorporated, validly existing and in good
standing, in each case under the laws of the applicable jurisdiction set forth
in Exhibit F hereto (as such Exhibit F may be amended from time to time pursuant
to Section 5.01(b)) and is duly qualified to do business, and is in good
standing, in every jurisdiction where the nature of its business requires it to
be so qualified, unless the failure to so qualify would not have a material
adverse effect on (i) the interests of the Purchaser hereunder, (ii) the
collectibility of the Purchased Receivables, or (iii) the ability of the Seller
or the Collection Agent to perform their respective obligations hereunder.

(b) The execution, delivery and performance by such Seller of this Agreement and
the other documents to be delivered by it hereunder, including such Seller’s
sale of Receivables hereunder and such Seller’s use of the proceeds of
Purchases, (i) are within such Seller’s corporate powers, (ii) have been duly
authorized by all necessary corporate action, (iii) do not contravene (1) such
Seller’s charter or by-laws, (2) any law, rule or regulation applicable to such
Seller, (3) any contractual restriction binding on or affecting such Seller or
its property or (4) any order, writ, judgment, award, injunction or decree
binding on or affecting such Seller or its property, and (iv) do not result in
or require the creation of any lien, security interest or other charge or
encumbrance upon or with respect to any of its properties (except for the
transfer of such Seller’s interest in the Purchased Receivables pursuant to this
Agreement). This Agreement has been duly executed and delivered by such Seller.

(c) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required for the due
execution, delivery and performance by such Seller of this Agreement or any
other document to be delivered by it hereunder.

(d) This Agreement constitutes the legal, valid and binding obligation of such
Seller enforceable against such Seller in accordance with its terms.

(e) Purchases made pursuant to this Agreement will constitute a valid sale,
transfer, and assignment of the Purchased Receivables to Purchaser, enforceable
against creditors of, and purchasers from, such Seller. Such Seller shall have
no remaining property interest in any Purchased Receivable.

(f) [Intentionally Omitted.]

(g) There is no pending or, to such Seller’s knowledge, threatened action,
investigation or proceeding affecting such Seller or any of its subsidiaries
before any court, governmental agency or arbitrator which may materially
adversely affect the financial condition or operations of such Seller or any of
its subsidiaries or the ability of such Seller to perform its obligations under
this Agreement or any other document to be delivered by it hereunder, or which
purports to affect the legality, validity or enforceability of this Agreement or
any other document to be delivered by it hereunder.

(h) No proceeds of any Purchase will be used to acquire any equity security of a
class which is registered pursuant to Section 12 of the Securities Exchange Act
of 1934.

(i) No transaction contemplated hereby requires compliance with any bulk sales
act or similar law.

(j) Each Receivable purported to be sold by a Seller hereunder is an Eligible
Receivable (unless identified by such Seller as not an Eligible Receivable at
the time of sale), and each such Receivable and each Purchased Receivable,
together with the Related Security, is owned (prior to its sale hereunder) by
such Seller free and clear of any Adverse Claim (other than any Adverse Claim
arising solely as the result of any action taken by the Purchaser). When
Purchaser makes a Purchase it shall acquire valid and perfected first priority
ownership of each Purchased Receivable and the Related Security and Collections
with respect thereto free and clear of any Adverse Claim (other than any Adverse
Claim arising solely as the result of any action taken by the Purchaser), and no
effective financing statement or other instrument similar in effect covering any
Purchased Receivable, any interest therein, the Related Security or Collections
with respect thereto is on file in any recording office except such as may be
filed in favor of Purchaser in accordance with this Agreement or in connection
with any Adverse Claim arising solely as the result of any action taken by the
Purchaser.

(k) Each Monthly Report (if prepared by the relevant Seller, or to the extent
that information contained therein is supplied by such Seller), and all
information and each exhibit, financial statement, document, book, record or
report furnished or to be furnished at any time by such Seller to the Purchaser
in connection with this Agreement is or will be accurate in all material
respects as of its date or (except as otherwise disclosed to the Purchaser at
such time) as of the date so furnished, and no such document contains or will
contain any untrue statement of a material fact or omits or will omit to state a
material fact necessary in order to make the statements contained therein, in
the light of the circumstances under which they were made, not misleading.

(l) The principal place of business and chief executive office of such Seller
and the office where such Seller keeps its records concerning the Purchased
Receivables are located at the address or addresses referred to in
Section 5.01(b). Such Seller is located in the jurisdiction of organization set
forth in Exhibit F hereto for purposes of Section 9-307 of the UCC as in effect
in the State of New York; and the office in the jurisdiction of organization of
such Seller in which a UCC financing statement is required to be filed in order
to perfect the security interest granted by such Seller hereunder is set forth
in Exhibit F hereto (in each case as such Exhibit F may be amended from time to
time pursuant to Section 5.01(b)).

(m) The names and addresses of all the Lock-Box Banks, together with the account
numbers of the Lock-Box Accounts at such Lock-Box Banks, are specified in
Exhibit B (as the same may be updated from time to time pursuant to
Section 5.01(h)).

(n) Such Seller is not known by and does not use any tradename or
doing-business-as name.

(o) With respect to any programs used by such Seller in the servicing of the
Receivables, no sublicensing agreements are necessary in connection with the
designation of a new Collection Agent pursuant to Section 6.01(b) so that such
new Collection Agent shall have the benefit of such programs (it being
understood that, however, the Collection Agent, if other than Ferro, shall be
required to be bound by a confidentiality agreement reasonably acceptable to
such Seller).

(p) The sale of Purchased Receivables by such Seller to the Purchaser pursuant
to this Agreement, and all other transactions between such Seller and the
Purchaser, have been and will be made in good faith and without intent to
hinder, delay or defraud creditors of such Seller.

(q) Such Seller (directly and not, for the avoidance of doubt, by or through a
subsidiary thereof) has no office or place of business in the province of
Quebec, Canada.

(r) Such Seller (directly and not, for the avoidance of doubt, by or through a
subsidiary thereof) does not have, and since September 28, 2000 has not had
(directly and not, for the avoidance of doubt, by or through a subsidiary
thereof), a place of business in either the United Kingdom or Ireland.

(s) Such Seller has (i) timely filed all federal tax returns required to be
filed, (ii) timely filed all other material state and local tax returns (other
than with respect to such state and local tax returns for the tax year 2005,
which have been filed prior to the date hereof) and (iii) paid or made adequate
provision for the payment of all taxes, assessments and other governmental
charges (other than any tax, assessment or governmental charge which is being
contested in good faith and by proper proceedings, and with respect to which the
obligation to pay such amount is adequately reserved against in accordance with
generally accepted accounting principles).

ARTICLE V

COVENANTS

SECTION 5.01. Covenants of the Sellers. From the date hereof until the first day
following the Facility Termination Date on which all of the Purchased
Receivables are either collected in full or become Defaulted Receivables:

(a) Compliance with Laws, Etc. Each Seller will comply in all material respects
with all applicable laws, rules, regulations and orders and preserve and
maintain its corporate existence, rights, franchises, qualifications and
privileges except to the extent that the failure so to comply with such laws,
rules and regulations or the failure so to preserve and maintain such existence,
rights, franchises, qualifications, and privileges would not materially
adversely affect the collectibility of the Purchased Receivables or the ability
of such Seller to perform its obligations under this Agreement.

(b) Offices, Records and Books of Account. Each Seller will keep its principal
place of business and chief executive office and the office where it keeps its
records concerning the Purchased Receivables at the address of such Seller set
forth under its name on the signature page to this Agreement, or, upon 30 days’
prior written notice to the Purchaser, at any other locations within the United
States. Such Seller will not change its name or its state of organization,
unless (i) the Seller shall have provided the Purchaser with at least 30 days’
prior written notice thereof, together with an updated Exhibit F, and (ii) no
later than the effective date of such change, all actions required by Section
5.01(j) shall have been taken and completed. Upon confirmation by the Agent
(prior to the RPA Final Payment Date) or the Purchaser (following the RPA Final
Payment Date) of receipt of any such notice (together with an updated Exhibit F)
and the completion, as aforesaid, of all actions required by Section 5.01(j),
Exhibit F to this Agreement shall, without further action by any party, be
deemed to be amended and replaced by the updated Exhibit F accompanying such
notice. Each Seller also will maintain and implement administrative and
operating procedures (including, without limitation, an ability to recreate
records evidencing Purchased Receivables and related Contracts in the event of
the destruction of the originals thereof), and keep and maintain all documents,
books, records and other information reasonably necessary or advisable for the
collection of all Purchased Receivables (including, without limitation, records
adequate to permit the daily identification of each new Purchased Receivable and
all Collections of and adjustments to each existing Purchased Receivable). Each
Seller shall make a notation in its books and records, including its computer
files, to indicate which Receivables have been sold to the Purchaser hereunder.

(c) Performance and Compliance with Contracts and Credit and Collection Policy.
Each Seller will, at its expense, timely and fully perform and comply with all
material provisions, covenants and other promises required to be observed by it
under the Contracts related to the Purchased Receivables, and timely and fully
comply in all material respects with the applicable Credit and Collection Policy
in regard to each Purchased Receivable and the related Contract.

(d) Sales, Liens, Etc. Except for the sales of Receivables contemplated herein,
each Seller will not sell, assign (by operation of law or otherwise) or
otherwise dispose of, or create or suffer to exist any Adverse Claim upon or
with respect to, any Purchased Receivable, Related Security, related Contract or
Collections, or upon or with respect to any account to which any Collections of
any Purchased Receivable are sent, or assign any right to receive income in
respect thereof.

(e) Extension or Amendment of Purchased Receivables. Except as provided in
Section 6.02(c), each Seller will not extend, amend or otherwise modify the
terms of any Purchased Receivable, or amend, modify or waive any term or
condition of any Contract related thereto.

(f) Change in Business or Credit and Collection Policy. Each Seller will not
make any change in the character of its business or in its Credit and Collection
Policy that would, in either case, materially adversely affect the
collectibility of the Purchased Receivables or the ability of such Seller to
perform its obligations under this Agreement.

(g) Audits. Each Seller will, from time to time during regular business hours as
requested by the Purchaser or its assigns, permit the Purchaser, or its agents,
representatives or assigns, (i) to examine and make copies of and abstracts from
all books, records and documents (including, without limitation, computer tapes
and disks) in the possession or under the control of such Seller relating to
Purchased Receivables and the Related Security, including, without limitation,
the related Contracts, and (ii) to visit the offices and properties of such
Seller for the purpose of examining such materials described in clause
(i) above, and to discuss matters relating to Purchased Receivables and the
Related Security or such Seller’s performance hereunder or under the Contracts
with any of the officers or employees of such Seller having knowledge of such
matters.

(h) Change in Payment Instructions to Obligors. Each Seller will not add or
terminate any bank or bank account as a Lock-Box Bank or Lock-Box Account from
those listed in Exhibit B to this Agreement, or make any change in its
instructions to Obligors regarding payments to be made to any Lock-Box Bank
unless the Purchaser shall have received notice of such addition, termination or
change (including an updated Exhibit B) and executed copies of Lock-Box
Agreements with each new Lock-Box Bank or with respect to each new Lock-Box
Account. Upon confirmation by the Purchaser’s assignees of receipt of such
notice and the related documents, Exhibit B hereto shall, without further action
by any party be deemed to be amended and restated by the updated Exhibit B
accompanying such notice.

(i) Deposits to Lock-Box Accounts. Each Seller will instruct all Obligors to
remit all their payments in respect of Purchased Receivables into Lock-Box
Accounts. If such Seller shall receive any Collections directly, it shall
immediately (and in any event within two Business Days) deposit the same to a
Lock-Box Account. Such Seller will not deposit or otherwise credit, or cause or
permit to be so deposited or credited, to any Lock-Box Account cash or cash
proceeds other than Collections of Purchased Receivables.

(j) Further Assurances. (i)  Each Seller agrees from time to time, at its
expense, promptly to execute and deliver all further instruments and documents,
and to take all further actions, that may be necessary or desirable, or that the
Purchaser or its assignee may reasonably request, to perfect, protect or more
fully evidence the sale of Receivables under this Agreement, or to enable the
Purchaser or its assignee to exercise and enforce its respective rights and
remedies under this Agreement. Without limiting the foregoing, such Seller will,
upon the request of the Purchaser or its assignee, (A) execute and file such
financing or continuation statements, or amendments thereto, and such other
instruments and documents, that may be necessary or desirable to perfect,
protect or evidence such Purchased Receivables and any security interest in
other assets of such Seller granted hereunder; and (B) deliver to the Purchaser
copies of all Contracts relating to the Purchased Receivables and all records
relating to such Contracts and the Purchased Receivables, whether in hard copy
or in magnetic tape or diskette format (which if in magnetic tape or diskette
format shall be compatible with the Purchaser’s computer equipment).

(ii) Each Seller authorizes the Purchaser or its assignee to file financing or
continuation statements, and amendments thereto and assignments thereof,
relating to the Purchased Receivables and the Related Security, the related
Contracts and the Collections with respect thereto and any other assets of such
Seller in which a security interest is granted hereunder.

(iii) Each Seller shall perform its obligations under the Contracts related to
the Purchased Receivables to the same extent as if the Purchased Receivables had
not been sold or transferred.

(k) Reporting Requirements. Each Seller will provide to the Purchaser (and its
assignees) the following:

(i) as soon as possible and in any event within five days after the occurrence
of each Event of Termination or Incipient Event of Termination, a statement of
the chief financial officer of such Seller setting forth details of such Event
of Termination or Incipient Event of Termination and the action that such Seller
has taken and proposes to take with respect thereto;

(ii) [Intentionally omitted];

(iii) at least 30 days prior to any change in such Seller’s name or jurisdiction
of incorporation, a notice setting forth the new name or jurisdiction of
incorporation and the effective date thereof;

(iv) promptly, and in any event within five Business Days of such event, written
notice of such Seller no longer being qualified to do business, or in good
standing, in any jurisdiction set forth in Exhibit F hereto (as such Exhibit F
may be amended from time to time pursuant to Section 5.01(b)) or any other
jurisdiction where the nature of its business requires it to be so qualified;
and

(v) such other information respecting the Purchased Receivables or the condition
or operations, financial or otherwise, of such Seller as the Purchaser (or its
assignees) may from time to time reasonably request.

(l) [Intentionally Omitted.]

(m) Foreign Offices. Each Seller agrees that it will not take any action to open
a place of business in either the United Kingdom or Ireland without
(i) providing the Purchaser and its assignee with at least ten Business Days’
prior written notice, and (ii) taking all actions that the Purchaser or its
assignee may reasonably request pursuant to Section 5.01(j) with respect to the
laws of the United Kingdom or Ireland, as applicable.

(n) Orders and Agreements. Each of Ferro Color and FPL agrees that all orders
and/or other agreements regarding Receivables sent by such Seller will include a
choice of law provision substantially in the form attached hereto as Exhibit G
identifying the law of a State as the governing law.

SECTION 5.02. Grant of Security Interest. To secure all obligations of each
Seller arising in connection with this Agreement, and each other agreement
entered into in connection with this Agreement, whether now or hereafter
existing, due or to become due, direct or indirect, or absolute or contingent,
including, without limitation, Indemnified Amounts, payments on account of
Collections received or deemed to be received, and any other amounts due the
Purchaser hereunder, each Seller hereby assigns and grants to Purchaser a
security interest in all of such Seller’s right, title and interest now or
hereafter existing in, to and under all Receivables which do not constitute
Purchased Receivables, the Related Security and all Collections with regard
thereto.

SECTION 5.03. Covenant of each Seller and the Purchaser. Each Seller and the
Purchaser have structured this Agreement with the intention that each Purchase
of Receivables hereunder be treated as a sale of such Receivables by such Seller
to the Purchaser for all purposes. Each Seller and the Purchaser shall record
each Purchase as a sale or purchase, as the case may be, on its books and
records, and reflect each Purchase in its financial statements and tax returns
as a sale or purchase, as the case may be. In the event that, contrary to the
mutual intent of each Seller and the Purchaser, any Purchase of Receivables
hereunder is not characterized as a sale or absolute transfer, such Seller
shall, effective as of the date hereof, be deemed to have granted (and such
Seller hereby does grant) to the Purchaser a first priority security interest in
and to any and all Receivables, the Related Security and the proceeds thereof to
secure the repayment of all amounts advanced to such Seller hereunder with
accrued interest thereon, and this Agreement shall be deemed to be a security
agreement.

ARTICLE VI

ADMINISTRATION AND COLLECTION

SECTION 6.01. Designation of Collection Agent. The servicing, administration and
collection of the Purchased Receivables shall be conducted by such Person (the
“Collection Agent”) so designated hereunder from time to time. Until the RPA
Final Payment Date, Ferro (or such other Person as may be designated from time
to time under the Sale Agreement) is hereby designated as, and hereby agrees to
perform the duties and obligations of, the Collection Agent pursuant to the
terms hereof. Following the RPA Final Payment Date, the Purchaser, by notice to
Ferro, may designate as Collection Agent any Person (including itself) to
succeed Ferro or any successor Collection Agent, if such Person shall consent
and agree to the terms hereof. Upon Ferro’s receipt of such notice, Ferro agrees
that it will terminate its activities as Collection Agent hereunder in a manner
which the Purchaser (or its designee or assignees) believes will facilitate the
transition of the performance of such activities to the new Collection Agent,
and Ferro shall use its best efforts to assist the Purchaser (or its designee or
assignee) to take over the servicing, administration and collection of the
Purchased Receivables, including, without limitation, providing access to and
copies of all computer tapes or disks and other documents or instruments that
evidence or relate to Purchased Receivables maintained in its capacity as
Collection Agent and access to all employees and officers of Ferro responsible
with respect thereto. The Collection Agent may, with the prior consent of the
Purchaser, subcontract with any other Person for the servicing, administration
or collection of Purchased Receivables (and the Purchaser, on behalf of itself
and the Agent, hereby consents to the subcontracting to Ferro Color or FPL, as
the case may be of the servicing, administration and collection of Purchased
Receivables originated by Ferro Color or FPL, as the case may be). Any such
subcontract shall not affect the Collection Agent’s liability for performance of
its duties and obligations pursuant to the terms hereof, and any such
subcontract shall automatically terminate upon designation of a successor
Collection Agent.

SECTION 6.02. Duties of Collection Agent. (a)  The Collection Agent shall take
or cause to be taken all such actions as may be necessary or advisable to
collect each Purchased Receivable from time to time, all in accordance with
applicable laws, rules and regulations, with reasonable care and diligence, and
in accordance with the applicable Credit and Collection Policy. The Purchaser
hereby appoints the Collection Agent, from time to time designated pursuant to
Section 6.01, as agent to enforce its ownership and other rights in the
Purchased Receivables, the Related Security and the Collections with respect
thereto. In performing its duties as Collection Agent, the Collection Agent
shall exercise the same care and apply the same policies as it would exercise
and apply if it owned the Purchased Receivables and shall act in the best
interests of the Purchaser and its assignees.

(b) Prior to the tenth Business Day of each month, the Collection Agent shall
prepare and forward to the Purchaser (if the Purchaser is not the Collection
Agent) (i) a Monthly Report, relating to all then outstanding Purchased
Receivables, and the Related Security and Collections with respect thereto, in
each case, as of the close of business of the Collection Agent on the last day
of the immediately preceding month, and (ii) if requested by the Purchaser, a
listing by Obligor of all Purchased Receivables correlating Purchased
Receivables and Purchases, together with an aging report of such Purchased
Receivables.

(c) If no Event of Termination or Incipient Event of Termination shall have
occurred and be continuing, Ferro, while it is the Collection Agent, may, in
accordance with the applicable Credit and Collection Policy, extend the maturity
or adjust the Outstanding Balance of any Purchased Receivable as Ferro deems
appropriate to maximize Collections thereof, or otherwise amend or modify the
terms of any Purchased Receivable.

(d) Each Seller shall deliver to the Collection Agent, and the Collection Agent
shall hold in trust for each Seller and the Purchaser in accordance with their
respective interests, all documents, instruments and records (including, without
limitation, computer tapes or disks) which evidence or relate to Purchased
Receivables.

(e) The Collection Agent shall as soon as practicable following receipt turn
over to the relevant Seller any cash collections or other cash proceeds received
with respect to Receivables not constituting Purchased Receivables, less, in the
event such Seller is not the Collection Agent, all reasonable and appropriate
out-of-pocket costs and expenses of the Collection Agent of servicing,
collecting and administering the Receivables to the extent not covered by the
Collection Agent Fee received by it.

(f) The Collection Agent also shall perform the other obligations of the
“Collection Agent” set forth in this Agreement with respect to the Purchased
Receivables.

SECTION 6.03. Collection Agent Fee. The Purchaser shall pay to the Collection
Agent, so long as it is acting as the Collection Agent hereunder (and provided
that the Purchaser is not the Collection Agent), a periodic collection fee (the
“Collection Agent Fee”) of 0.50% per annum on the average daily aggregate
Outstanding Balance of the Purchased Receivables, payable on the tenth day of
each month (or, if such day is not a Business Day, the immediately succeeding
Business Day) or such other day during each calendar month as the Purchaser and
the Collection Agent shall agree.

SECTION 6.04. Certain Rights of the Purchaser. (a)  The Purchaser may, at any
time, give notice of ownership and/or direct the Obligors of Purchased
Receivables and any Person obligated on any Related Security, or any of them,
that payment of all amounts payable under any Purchased Receivable shall be made
directly to the Purchaser or its designee. Each Seller hereby transfers to the
Purchaser (and its assigns and designees) the exclusive ownership and control of
each Lock-Box Account maintained by or on behalf of such Seller for the purpose
of receiving Collections.

(b) At any time following the designation of a Collection Agent other than Ferro
pursuant to Section 6.01 or following an Event Termination, a Non-Investment
Grade Event (other than the 2005 Downgrade Event or the 2006 Downgrade Events)
or an Incipient Event of Termination:

(i) Each Seller shall, upon the Purchaser’s request and at such Seller’s
expense, give notice of the Purchaser’s ownership to each Obligor of Purchased
Receivables and direct that payments of all amounts payable under such Purchased
Receivables be made directly to the Purchaser or its designees or assignees.

(ii) At the Purchaser’s request and at the relevant Seller’s expense, each
Seller and the Collection Agent shall (A) assemble all of the documents,
instruments and other records (including, without limitation, computer tapes and
disks) that evidence or relate to the Purchased Receivables, and the related
Contracts and Related Security, or that are otherwise necessary or desirable to
collect the Purchased Receivables, and shall make the same available to the
Purchaser at a place selected by the Purchaser or its designees or assignees,
and (B) segregate all cash, checks and other instruments received by it from
time to time constituting Collections of Purchased Receivables in a manner
acceptable to the Purchaser and, promptly upon receipt, remit all such cash,
checks and instruments, duly indorsed or with duly executed instruments of
transfer, to the Purchaser or its designee or assignee. The Purchaser shall also
have the right to make copies of all such documents, instruments and other
records at any time.

(iii) Each Seller authorizes the Purchaser to take any and all steps in such
Seller’s name and on behalf of such Seller that are necessary or desirable, in
the determination of the Purchaser, to collect amounts due under the Purchased
Receivables, including, without limitation, endorsing such Seller’s name on
checks and other instruments representing Collections of Purchased Receivables
and enforcing the Purchased Receivables and the Related Security and related
Contracts.

SECTION 6.05. Rights and Remedies. (a)  If any Seller or the Collection Agent
fails to perform any of its obligations under this Agreement, the Purchaser or
its assignees may (but shall not be required to) itself perform, or cause
performance of, such obligation, and, if such Seller (as Collection Agent or
otherwise) fails to so perform, the costs and expenses of the Purchaser incurred
in connection therewith shall be payable by such Seller as provided in Section
8.01 or Section 9.04 as applicable.

(b) Each Seller shall perform all of its obligations under the Contracts related
to the Purchased Receivables to the same extent as if such Seller had not sold
Receivables hereunder and the exercise by the Purchaser of its rights hereunder
shall not relieve such Seller from such obligations or its obligations with
respect to the Purchased Receivables. The Purchaser shall not have any
obligation or liability with respect to any Purchased Receivables or related
Contracts, nor shall the Purchaser be obligated to perform any of the
obligations of such Seller thereunder.

(c) Each Seller shall cooperate with the Collection Agent in collecting amounts
due from Obligors in respect of the Purchased Receivables.

(d) Each Seller hereby grants to Collection Agent an irrevocable power of
attorney, with full power of substitution, coupled with an interest, to take in
the name of such Seller all steps necessary or advisable to endorse, negotiate
or otherwise realize on any writing or other right of any kind held or
transmitted by such Seller or transmitted or received by Purchaser (whether or
not from such Seller) in connection with any Purchased Receivable.

SECTION 6.06. Transfer of Records to Purchaser. Each Purchase of Receivables
hereunder shall include the transfer to the Purchaser of all of the relevant
Seller’s right and title to and interest in the records relating to such
Receivables and shall include an irrevocable non-exclusive license to the use of
such Seller’s computer software system to access and create such records. Such
license shall be without royalty or payment of any kind, is coupled with an
interest, and shall be irrevocable until all of the Purchased Receivables are
either collected in full or become Defaulted Receivables.

Each Seller shall take such action requested by the Purchaser, from time to time
hereafter, that may be necessary or appropriate to ensure that the Purchaser has
an enforceable ownership interest in the records relating to the Purchased
Receivables and rights (whether by ownership, license or sublicense) to the use
of such Seller’s computer software system to access and create such records.

In recognition of each Seller’s need to have access to the records transferred
to the Purchaser hereunder, the Purchaser hereby grants to such Seller an
irrevocable license to access such records in connection with any activity
arising in the ordinary course of such Seller’s business or in performance of
its duties as Collection Agent, provided that (i) such Seller shall not disrupt
or otherwise interfere with the Purchaser’s use of and access to such records
during such license period and (ii) such Seller consents to the assignment and
delivery of the records (including any information contained therein relating to
such Seller or its operations) to any assignees or transferees of the Purchaser
provided they agree to hold such records confidential.

ARTICLE VII

EVENTS OF TERMINATION

SECTION 7.01. Events of Termination. If any of the following events (“Events of
Termination”) shall occur and be continuing:

(a) The Collection Agent (if other than the Purchaser) (i) shall fail to perform
or observe any term, covenant or agreement under this Agreement (other than as
referred to in clauses (ii) or (iii) of this subsection (a)) and such failure
shall remain unremedied for five Business Days, or (ii) shall fail to make when
due a payment or deposit, if any, required to be made by it under this
Agreement, or (iii) shall fail to deliver any Monthly Report when due and such
failure shall remain unremedied for three Business Days; or

(b) Any Seller shall fail to make a payment, if any, required under
Section 2.04(a) or 2.04(b); or

(c) Any representation or warranty made or deemed made by any Seller (or any of
its officers) under or in connection with this Agreement or any information or
report delivered by such Seller pursuant to this Agreement shall prove to have
been incorrect or untrue in any material respect when made or deemed made or
delivered; or

(d) Any Seller shall fail to perform or observe any other term, covenant or
agreement contained in this Agreement on its part to be performed or observed
and any such failure shall remain unremedied for 10 days after written notice
thereof shall have been given to such Seller by the Purchaser; or

(e) Any Seller shall fail to pay any principal of or premium or interest on any
of its Debt which is outstanding in a principal amount of at least $5,000,000 in
the aggregate when the same becomes due and payable (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise), and such
failure shall continue after the applicable grace period, if any, specified in
the agreement or instrument relating to such Debt; or any other event shall
occur or condition shall exist under any agreement or instrument relating to any
such Debt and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or to permit the acceleration of, the maturity of
such Debt; or any such Debt shall be declared to be due and payable, or required
to be prepaid (other than by a regularly scheduled required prepayment),
redeemed, purchased or defeased, or an offer to repay, redeem, purchase or
defease such Debt shall be required to be made, in each case prior to the stated
maturity thereof; or

(f) Any Purchase of Receivables hereunder, the Related Security and the
Collections with respect thereto shall for any reason cease to constitute valid
and perfected ownership of such Receivables, Related Security and Collections
free and clear of any Adverse Claim; or

(g) Any Seller shall generally not pay its debts as such debts become due, or
shall admit in writing its inability to pay its debts generally, or shall make a
general assignment for the benefit of creditors; or any proceeding shall be
instituted by or against any Seller seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for it or for any substantial part
of its property and, in the case of any such proceeding instituted against it
(but not instituted by it), either such proceeding shall remain undismissed or
unstayed for a period of 30 days, or any of the actions sought in such
proceeding (including, without limitation, the entry of an order for relief
against, or the appointment of a receiver, trustee, custodian or other similar
official for, it or for any substantial part of its property) shall occur; or
any Seller or any of its subsidiaries shall take any corporate action to
authorize any of the actions set forth above in this subsection (g); or

(h) an Event of Termination shall have occurred under the Sale Agreement or the
Originator Purchase Agreement; or

(i) There shall have occurred any event which may materially adversely affect
the collectibility of the Purchased Receivables or the ability of any Seller to
collect Purchased Receivables or otherwise perform its obligations under this
Agreement;

then, and in any such event, the Purchaser or its assignees may, by notice to
each Seller, take either or both of the following actions: (x) declare the
Facility Termination Date to have occurred (in which case the Facility
Termination Date shall be deemed to have occurred) and (y) without limiting any
right under this Agreement to replace the Collection Agent (but subject, prior
to the RPA Final Payment Date, to the designation made under the Sale
Agreement), designate another Person to succeed Ferro as Collection Agent;
provided, that, automatically upon the occurrence of any event (without any
requirement for the passage of time or the giving of notice) described in
paragraph (g) of this Section 7.01, the Facility Termination Date shall occur,
Ferro (if it is then serving as the Collection Agent) shall cease to be the
Collection Agent, and the Purchaser (or its assigns or designees) shall become
the Collection Agent. Upon any such declaration or designation or upon such
automatic termination, the Purchaser and its assignees shall have, in addition
to the rights and remedies under this Agreement, all other rights and remedies
with respect to the Receivables provided after default under the UCC and under
other applicable law, which rights and remedies shall be cumulative.

ARTICLE VIII

INDEMNIFICATION

SECTION 8.01. Indemnities by the Sellers. Without limiting any other rights
which the Purchaser may have hereunder or under applicable law, each Seller
hereby agrees to indemnify the Purchaser and its assigns and transferees (each,
an “Indemnified Party”) from and against any and all damages, claims, losses,
liabilities and related costs and expenses, including reasonable attorneys’ fees
and disbursements (all of the foregoing being collectively referred to as
“Indemnified Amounts”), awarded against or incurred by any Indemnified Party
arising out of or as a result of this Agreement or the purchase of any Purchased
Receivables originated by such Seller or in respect of any Purchased Receivable
originated by such Seller or any related Contract, including, without
limitation, arising out of or as a result of:

(i) the characterization in any Monthly Report or other statement made by such
Seller of any Purchased Receivable as an Eligible Receivable which is not an
Eligible Receivable as of the date of such Monthly Report or statement;

(ii) any representation or warranty or statement made or deemed made by such
Seller (or any of its officers) under or in connection with this Agreement,
which shall have been incorrect in any material respect when made;

(iii) the failure by such Seller to comply with any applicable law, rule or
regulation with respect to any Purchased Receivable or the related Contract; or
the failure of any Purchased Receivable originated by such Seller or the related
Contract to conform to any such applicable law, rule or regulation;

(iv) the failure to vest in the Purchaser absolute ownership of the Receivables
that are, or that purport to be, the subject of a Purchase under this Agreement
and the Related Security and Collections in respect thereof, free and clear of
any Adverse Claim;

(v) the failure of such Seller to have filed, or any delay in filing, financing
statements or other similar instruments or documents under the UCC of any
applicable jurisdiction or other applicable laws with respect to any Receivables
that are, or that purport to be, the subject of a Purchase under this Agreement
and the Related Security and Collections in respect thereof, whether at the time
of any Purchase or at any subsequent time;

(vi) any dispute, claim, offset or defense (other than discharge in bankruptcy
of the Obligor) of the Obligor to the payment of any Receivable originated by
such Seller that is, or that purports to be, the subject of a Purchase under
this Agreement (including, without limitation, a defense based on such
Receivable or the related Contract not being a legal, valid and binding
obligation of such Obligor enforceable against it in accordance with its terms),
or any other claim resulting from the sale of the merchandise or services
related to such Receivable or the furnishing or failure to furnish such
merchandise or services or relating to collection activities with respect to
such Receivable (if such collection activities were performed by such Seller
acting as Collection Agent);

(vii) any failure of such Seller, as Collection Agent or otherwise, to perform
its duties or obligations in accordance with the provisions hereof or to perform
its duties or obligations under any Contract related to a Purchased Receivable
originated by such Seller;

(viii) any products liability or other claim arising out of or in connection
with merchandise, insurance or services which are the subject of any Contract
related to a Purchased Receivable originated by such Seller;

(ix) the commingling of Collections of Purchased Receivables by such Seller or a
designee of such Seller, as Collection Agent or otherwise, at any time with
other funds of such Seller or an Affiliate of such Seller;

(x) any investigation, litigation or proceeding related to this Agreement or the
use of proceeds of Purchases by such Seller or the ownership of Receivables, the
Related Security, or Collections with respect thereto or in respect of any
Receivable originated by such Seller, the Related Security or Contract;

(xi) any failure of such Seller to comply with its covenants contained in this
Agreement;

(xii) any Collection Agent Fees or other costs and expenses payable to any
replacement Collection Agent;

(xiii) any claim brought by any Person other than an Indemnified Party arising
from any activity by such Seller or any Affiliate of such Seller in servicing,
administering or collecting any Purchased Receivable; or

(xiv) any Dilution with respect to any Purchased Receivable originated by such
Seller.

It is expressly agreed and understood by the parties hereto (i) that the
foregoing indemnification is not intended to, and shall not, constitute a
guarantee of the collectibility or payment of the Purchased Receivables and
(ii) that nothing in this Section 8.01 shall require any Seller to indemnify any
Person (A) for Receivables which are not collected, not paid or uncollectible on
account of the insolvency, bankruptcy, or financial inability to pay of the
applicable Obligor, (B) for damages, losses, claims or liabilities or related
costs or expenses to the extent found in a final non-appealable judgment of a
court of competent jurisdiction to have resulted from such Person’s gross
negligence or willful misconduct, or (C) for any income taxes or franchise taxes
incurred by such Person arising out of or as a result of this Agreement or in
respect of any Purchased Receivable or any Contract.

ARTICLE IX

MISCELLANEOUS

SECTION 9.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or consent to any departure by any Seller therefrom shall be effective
unless in a writing signed by the Purchaser and, in the case of any amendment,
also signed by the Sellers, and then such amendment, waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given. No failure on the part of the Purchaser to exercise, and no delay in
exercising, any right hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right hereunder preclude any other or further
exercise thereof or the exercise of any other right. Notwithstanding any other
provision of this Section 9.01, Exhibit F hereto may be amended in accordance
with the procedures set forth in Section 5.01(b).

SECTION 9.02. Notices, Etc. All notices and other communications hereunder
shall, unless otherwise stated herein, be in writing (which shall include
facsimile communication) and be faxed or delivered, to each party hereto, at its
address set forth under its name on the signature pages hereof or at such other
address as shall be designated by such party in a written notice to the other
parties hereto. Notices and communications by facsimile shall be effective when
sent (and shall be followed by hard copy sent by regular mail), and notices and
communications sent by other means shall be effective when received.

SECTION 9.03. Binding Effect; Assignability. (a)  This Agreement shall be
binding upon and inure to the benefit of the Sellers, the Purchaser and their
respective successors and assigns; provided, however, that no Seller may assign
its rights or obligations hereunder or any interest herein without the prior
written consent of the Purchaser. In connection with any sale or assignment by
the Purchaser of all or a portion of the Purchased Receivables, the buyer or
assignee, as the case may be, shall, to the extent of its purchase or
assignment, have all rights of the Purchaser under this Agreement (as if such
buyer or assignee, as the case may be, were the Purchaser hereunder) except to
the extent specifically provided in the agreement between the Purchaser and such
buyer or assignee, as the case may be.

(b) This Agreement shall create and constitute the continuing obligations of the
parties hereto in accordance with its terms, and shall remain in full force and
effect until such time, after the Facility Termination Date, when all of the
Purchased Receivables are either collected in full or become Defaulted
Receivables; provided, however, that rights and remedies with respect to any
breach of any representation and warranty made by any Seller pursuant to
Article IV and the provisions of Article VIII and Sections 9.04, 9.05 and 9.06
shall be continuing and shall survive any termination of this Agreement.

SECTION 9.04. Costs, Expenses and Taxes. (a)  In addition to the rights of
indemnification granted to the Purchaser pursuant to Article VIII hereof, each
Seller agrees to pay on demand all costs and expenses in connection with the
preparation, execution and delivery of this Agreement and the other documents
and agreements to be delivered hereunder, including, without limitation, the
reasonable fees and out-of-pocket expenses of counsel for the Purchaser with
respect thereto and with respect to advising the Purchaser as to its rights and
remedies under this Agreement, and each Seller agrees to pay all costs and
expenses, if any (including reasonable counsel fees and expenses), in connection
with the enforcement of this Agreement and the other documents to be delivered
hereunder excluding, however, any costs of enforcement or collection of
Purchased Receivables which are not paid on account of the insolvency,
bankruptcy or financial inability to pay of the applicable Obligor.

(b) In addition, each Seller agrees to pay any and all stamp and other taxes and
fees payable in connection with the execution, delivery, filing and recording of
this Agreement or the other documents or agreements to be delivered hereunder,
and each Seller agrees to save each Indemnified Party harmless from and against
any liabilities with respect to or resulting from any delay in paying or
omission to pay such taxes and fees.

SECTION 9.05. [Intentionally Omitted.].

SECTION 9.06. Confidentiality. Each party hereto agrees to maintain the
confidentiality of this Agreement in communications with third parties and
otherwise; provided that this Agreement may be disclosed (i) to third parties to
the extent such disclosure is made pursuant to a written agreement of
confidentiality in form and substance reasonably satisfactory to the other party
hereto, and (ii) to such party’s legal counsel and auditors and the Purchaser’s
assignees, if they agree in each case to hold it confidential and (iii) to the
extent required by applicable law or regulation or by any court, regulatory body
or agency having jurisdiction over such party (including, without limitation,
the filing of this Agreement with the SEC as an exhibit to an annual or
quarterly report under the Securities Exchange Act of 1934); and provided,
further, that such party shall have no obligation of confidentiality in respect
of any information which may be generally available to the public or becomes
available to the public through no fault of such party.

SECTION 9.07. GOVERNING LAW. THIS AGREEMENT, IN ACCORDANCE WITH SECTION 5-1401
OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT
REGARD TO ANY CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD CALL FOR THE
APPLICATION OF THE LAWS OF ANY OTHER JURISDICTION, EXCEPT TO THE EXTENT THAT,
PURSUANT TO THE UCC OF THE STATE OF NEW YORK, THE PERFECTION AND THE EFFECT OF
PERFECTION OR NON-PERFECTION OF THE PURCHASER’S OWNERSHIP OF OR SECURITY
INTEREST IN THE RECEIVABLES ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER
THAN THE STATE OF NEW YORK; PROVIDED, HOWEVER, THAT SECTION 2.02(e) SHALL BE
GOVERNED BY THE LAWS OF THE FEDERAL REPUBLIC OF GERMANY.

SECTION 9.08. Third Party Beneficiary. Each of the parties hereto hereby
acknowledges that the Purchaser may assign all or any portion of its rights
under this Agreement and that such assignees may (except as otherwise agreed to
by such assignees) further assign their rights under this Agreement, and each
Seller hereby consents to any such assignments. All such assignees, including
parties to the Sale Agreement and the Originator Purchase Agreement in the case
of assignment to such parties, shall be third party beneficiaries of, and shall
be entitled to enforce the Purchaser’s rights and remedies under, this Agreement
to the same extent as if they were parties thereto, except to the extent
specifically limited under the terms of their assignment.

SECTION 9.09. Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
agreement.

SECTION 9.10. Judgment. (a)  If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due hereunder in U.S. Dollars into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Purchaser could purchase U.S.
Dollars with such other currency at New York, New York on the Business Day
preceding that on which final judgment is given.

(b) The obligation of each Seller in respect of any sum due from it to the
Purchaser hereunder shall, notwithstanding any judgment in a currency other than
U.S. Dollars, be discharged only to the extent that on the Business Day
following receipt by the Purchaser of any sum adjudged to be so due in such
other currency the Purchaser may in accordance with normal banking procedures
purchase U.S. Dollars with such other currency; if the U.S. Dollars so purchased
are less than the sum originally due to the Purchaser in U.S. Dollars, such
Seller agrees, as a separate obligation and notwithstanding any such judgment,
to indemnify the Purchaser against such loss, and if the U.S. Dollars so
purchased exceed the sum originally due to the Purchaser in U.S. Dollars, the
Purchaser shall remit to such Seller such excess.

[Remainder of page intentionally left blank]

3

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

     
SELLERS:
 
FERRO COLOR & GLASS CORPORATION

By:
  /s/ Cynthia M. Kerker
 
   
 
  Name: Cynthia M. Kerker
Title: Treasurer



251   West Wylie Avenue

Washington, PA 16301

Attention: Treasurer

Facsimile No.: (216) 875-7237

4

FERRO PFANSTIEHL LABORATORIES,

INC.

     
By:
  /s/ Cynthia M. Kerker
 
   
 
  Name: Cynthia M. Kerker
Title: Treasurer



1219   Glen Rock Avenue

Waukegan, IL 60015

Attention: Treasurer

Facsimile No.: (216) 875-7237

          PURCHASER:   FERRO CORPORATION
 
  By:   /s/ Cynthia M. Kerker
 
       
 
      Name: Cynthia M. Kerker
Title: Treasurer



1000   Lakeside Avenue

Cleveland, OH 44114

Attention: Treasurer

Facsimile No.: (216) 875-7237

5

EXHIBIT A

6

CREDIT AND COLLECTION POLICY
EXHIBIT B

7

LOCK-BOX BANKS
EXHIBIT E-1

Approved OECD Countries

1. United Kingdom
2. Germany
3. Netherlands
4. Ireland
5. Belgium
6. France
7. Italy
8. Australia
9. Japan
10. Austria
11. Switzerland
12. Sweden
13. Spain
14. New Zealand
15. Norway
16. Denmark

8

EXHIBIT E-2

Other Approved Jurisdictions

1. South Korea
2. Mexico
3. Hungary
4. Czech Republic
5. Taiwan
6. Israel
7. Hong Kong
8. Singapore
9. Malaysia
10. Slovenia

9

EXHIBIT F

SELLER UCC INFORMATION

Name: Ferro Color & Glass Corporation

Jurisdiction of Organization: Pennsylvania

UCC Filing Office: Pennsylvania Secretary of the Commonwealth

Name: Ferro Pfanstiehl Laboratories, Inc.

Jurisdiction of Organization: Delaware

UCC Filing Office: Delaware Secretary of State

10

EXHIBIT G

11

FORM OF CHOICE OF LAW PROVISION IN SELLERS’ ORDERS AND OTHER AGREEMENTS
“Governing Law. This contract shall be governed and construed in accordance with
the laws
of the [insert one of the fifty states of the United States or the District of
Columbia], without
application of its choice of law rules.”EXHIBIT H

FORM OF

DEFERRED PURCHASE PRICE NOTE

New York, New York

April 1 2008

FOR VALUE RECEIVED, FERRO CORPORATION, an Ohio corporation (the “Purchaser”),
hereby promises to pay to [insert name of applicable Seller] (the “Seller”) the
principal amount of this Note, determined as described below, together with
interest thereon at a rate per annum equal at all times to 1.50% per annum above
the Eurodollar Rate (as defined in the Sale Agreement) for periods of one month,
in each case in lawful money of the United States of America. Capitalized terms
used herein but not defined herein shall have the meanings assigned to such
terms in the Purchase Agreement dated as of April 1 2008 among the Purchaser,
the Seller, and the other sellers party thereto (such agreement, as it may from
time to time be amended, restated or otherwise modified in accordance with its
terms, the “Purchase Agreement”). This Note is one of the notes referred to in
the definition of “Deferred Purchase Price” in the Purchase Agreement.

The aggregate principal amount of this Note at any time shall be equal to the
difference between (a) the sum of the aggregate principal amount of this Note on
the date of the issuance hereof and each addition to the principal amount of
this Note pursuant to the terms of Section 2.02 of the Purchase Agreement minus
(b) the aggregate amount of all payments made in respect of the principal amount
of this Note, in each case, as recorded on the schedule annexed to and
constituting a part of this Note, but failure to so record shall not affect the
obligations of the Purchaser to the Seller.

The entire principal amount of this Note shall be due and payable one year and
one day after the Facility Termination Date or such later date as may be agreed
in writing by the Seller and the Purchaser. The principal amount of this Note
may, at the option of the Purchaser, be prepaid in whole at any time or in part
from time to time. Interest on this Note shall be paid in arrears on each
Settlement Date, and shall be payable at maturity and thereafter on demand. All
payments hereunder shall be made by wire transfer of immediately available funds
to such account of the Seller as the Seller may designate in writing.

Notwithstanding any other provisions contained in this Note, in no event shall
the rate of interest payable by the Purchaser under this Note exceed the highest
rate of interest permissible under applicable law.

12

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.

      FERRO CORPORATION

By:
                                           
 
   
 
  Title: Treasurer

13

SCHEDULE TO DEFERRED PURCHASE PRICE NOTE

                 
Date
  Addition to
Principal Amount   Amount of Principal
Paid or Prepaid   Unpaid Principal
Balance  
Notation Made By
 
               

003554, 000006, 102177257

14